Citation Nr: 0531660	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for a 
psychiatric disorder.  

2. Entitlement to a compensable rating for residuals of a 
bilateral orchiopexy.  

3. Entitlement to a total rating based on individual 
unemployability (TDIU) .  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

Joseph M. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.

In a December 2002 decision, the Board increased the 
evaluation for the veteran's service-connected psychiatric 
disorder to 50 percent. The veteran appealed this decision 
(to the extent that an even higher evaluation had not been 
granted), and, in September 2003, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion of 
the veteran and the Secretary of Veterans Affairs (Secretary) 
to vacate the part of the Board decision not granting an 
evaluation in excess of 50 percent for a psychiatric disorder 
and to remand this case back to the Board.

In October 2003, the Board remanded the issues of entitlement 
to a compensable evaluation for residuals of a bilateral 
orchiopexy and entitlement to TDIU to the RO for further 
development.  The Board remanded the issue of entitlement to 
an increased rating for a psychiatric disability to the RO 
for further development in April 2004.  Since the requested 
development has been completed, all of these issues are now 
before the Board for appellate consideration at this time.  

The issues of entitlement to an increased rating for 
residuals of bilateral orchiopexy and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDING OF FACT

The veteran's psychiatric disability results in severe social 
and industrial impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating for a psychiatric 
disability have been met.  38 U.S.C.A. § 1155 (West 2002): 
38 C.F.R. §§ 4.7, 4.129, Diagnostic Code 9400 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 came into effect. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002). The VCAA modified VA's duties to 
notify and assist claimants. 38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (as amended). 

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim; but do 
not require VA to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

It also includes new notification provisions. Specifically, 
it requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the majority held that a VCAA notice letter consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." Id., slip 
op at 16-17. That decision also held that the VCAA notice 
letter should be sent to the veteran prior to the rating 
action that decided his claim. The decision majority also 
expressed the view that such notice should be provided prior 
to initial adjudication of the claim.

In a letter dated in July 2004, the RO informed the veteran 
of the provisions of the VCAA and the relevance of this 
legislation to his current claims. This letter, in 
conjunction with the statement of the case and several 
supplemental statements of the case, advised him of the 
evidence needed to substantiate his claims, and of who was 
responsible for obtaining what evidence. In addition, the 
notice letter indicated to the veteran the need to provide 
any evidence in his personal possession that pertains to the 
claim or, in other words, that the veteran should "give us 
everything you've got pertaining to your claim(s)." 

While the veteran was provided with the required notice after 
the initial adjudication of his claim, delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Principi, at 123.  

It does not appear that any clinical evidence relevant to the 
veteran's current claim for an increased rating for his 
psychiatric disability is available, but not associated with 
the claims folder. Under the VCAA the VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002). The evidence of a 
link between current disability and service must be 
competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
The veteran has been provided with a recent VA examination 
pursuant to an earlier Board remand.  This evaluation 
provided a competent medical opinion on the questions 
relevant to the adjudication of the veteran's current claim 
for an increased rating for his psychiatric disability.  

I.	Factual Basis.  

In a January 1973 rating decision, the veteran was granted 
service connection for psychoneurosis, conversion reaction 
with anxiety features, manifested by headaches and tension. 
He was assigned a 10 percent disability rating from March 
1971. The veteran's psychoneurosis, conversion reaction with 
anxiety features, was increased to 30 percent disabling from 
November 1980 in a March 1982 rating decision. The Board 
confirmed the 30 percent rating in June 1985. The veteran 
filed a claim for an increased rating in December 1998. In a 
June 1999 rating decision, the veteran's nervous condition 
was re-characterized as generalized anxiety disorder to 
include dysthymic disorder. The 30 percent disability 
evaluation was continued. The veteran did not appeal. See 38 
C.F.R. § 20.302(a). The veteran again filed for an increased 
rating in February 2001. The RO continued the 30 percent 
rating in a January 2002 rating decision. As noted earlier, 
in a December 2002 decision, the Board increased the 
evaluation for the veteran's service-connected psychiatric 
disorder to 50 percent disabling. The veteran appealed this 
decision to the Court as discussed above.  

VA outpatient treatment records show that the veteran sought 
psychiatric treatment. In March 2000, psychiatric progress 
notes show that while alert and oriented, the veteran's 
clothes were extremely soiled, which was unusual for the 
veteran. In November 2000, the veteran's affect was 
constricted. In February 2001, the veteran was assigned a 
Global Assessment of Functioning Scale Score (GAF) of 45, 
which according to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), is indicative of 
serious symptoms or any serious impairment in social, 
occupational, or school functioning. In June 2001, the 
veteran was again assigned a GAF score of 45. The veteran 
complained of paranoia and his affect was blunted. He was 
alert and oriented. He denied suicidal ideation. Grooming and 
hygiene were adequate.

The veteran was afforded a VA examination in October 2001, at 
which time the veteran complained of being unable to be 
around people. The veteran indicated that he had a house 
referred to as his cave, which he reported spending 1 to 2 
weeks at a time in until he was comfortable enough to be 
around people again. He informed the examiner that he once 
spent over 3 months in his 'cave'. He indicated that he 
didn't see much of a future. When asked about suicidal 
ideation, the veteran stated, "dying doesn't bother me. I 
wish I wasn't around anymore." The veteran admitted to 
hearing voices in the past and hearing his name being called 
when no one was around. Upon mental status examination, 
attention and concentration were moderately compromised and 
insight and judgment were considered fair at best. The 
veteran was alert and oriented. His speech was clear, 
coherent, and goal directed. He denied active suicidal 
thoughts or homicidal thoughts. The examiner diagnosed the 
veteran with generalized anxiety disorder and dysthymic 
disorder. The veteran was assigned a GAF score of 45 to 50. 
The examiner found the severity of the veteran's psychosocial 
stressors to be moderate to severe. The examiner concluded 
that the veteran's anxiety was to the point that he isolated 
himself even from his own house.

VA outpatient treatment records dated in March 2002 indicate 
that the veteran evidenced generalized paranoid ideation and 
suicidal ideation without intent or plan. He was alert and 
oriented times three. His thought processes were relevant and 
logical. His concentration was unimpaired and cognitive 
functioning appeared intact. His judgment and insight 
appeared fair. He was assigned a GAF score of 55, which 
according to the DSM-IV is indicative of moderate symptoms or 
moderate difficulty in social or occupational functioning.  

When seen by the VA in August 2002 the veteran was described 
as alert, fully oriented, and cooperative.  The veteran was 
noted to be fidgety and he reported a depressed mood.  Affect 
was said to be constricted and he reported suicidal ideation, 
but no plan.  Concentration seemed unimpaired.  The diagnoses 
were anxiety disorder and mood disorder.  A GAF score of 45 
was reported.  During subsequent treatment in September and 
October 2002, the veteran was noted to have a depressed mood, 
anxiety, and low stress tolerance.  Concentration seemed 
unimpaired and no suicidal or homicidal ideation was noted.  
A GAF score of 50 was reported.  When seen in early March 
2003, the veteran was said to be extremely depressed and his 
GAF score was said to be 40 a few days earlier and 30 at the 
time of treatment.  Later that month, auditory hallucinations 
were reported, as were persecutory delusions.  The 
assessments on Axis I were schizoaffective disorder, bipolar 
type and social anxiety disorder.  The GAF score was 50.

The veteran was hospitalized by the VA from late March to mid 
April 2003 for the treatment of suicidal thoughts.  He was 
noted to be having sleeping difficulties, racing thoughts, 
auditory hallucinations, social phobias, anxiety, and 
nightmares.  He also complained of memory loss.  It was 
reported that his GAF score on admission was 35 and a GAF 
score of 50 was noted at the time of discharge.

When seen by the VA as an outpatient for the treatment of 
social isolation in late April 2003 the reported GAF score 
was 55.  While under treatment in September 2003 the veteran 
was noted to have depression and sleeping difficulties, but 
he was noted to have more energy than earlier and also slept 
better.  A GAF score of 55 was reported and it was said that 
his previous score was 50.  During treatment the following 
month the veteran was noted to be mildly depressed but not 
actively suicidal. No delusions or hallucinations were 
reported.  His GAF score was said to be between 50 and 60.  
Additional VA clinical records reflect treatment during 2004 
for anxiety disorder.  

On VA psychiatric examination conducted in October 2004 the 
veteran complained of mood swings as well as constant 
depression.  He said that he slept about 4 hours a night, had 
a poor appetite and had little energy.  The veteran reported 
that he was unable to associate with people and did not have 
a close friend, although his son lived with him and helped 
him take care of himself.  He also reported having problems 
with concentration and with tension and anxiety. Evaluation 
revealed a decreased degree of psychomotor behavior.  The 
veteran's affect was apathetic and restricted.  He appeared 
to be tense, but his speech was clear, coherent, and goal 
directed.  Suicidal ideation was reported, as was planning 
for suicide.  Auditory hallucinations were reported, as was 
paranoid ideation.  The veteran was alert and oriented but 
could not complete serial sevens and had some difficulty with 
subtraction.  Attention and concentration were moderately 
compromised.  Memory was grossly intact, but insight and 
judgment seemed to be fair to borderline.  The diagnoses on 
Axis I was generalized anxiety disorder and dysthymic 
disorder.  A GAF score of 55 was reported.  

II.	Legal Analysis.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition. It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1.  

The veteran's generalized anxiety disorder, to include 
dysthymic disorder, is currently rated under 38 C.F.R. § 
4.130, Diagnostic Code 9400, as 50 percent disabling. Under 
diagnostic code 9400, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. A 70 
percent rating was assigned when the ability to establish and 
maintain effective relationships with people was severely 
impaired and when psychoneurotic symptoms were of such 
severity and persistence that there was a severe impairment 
in the ability to obtain or retain employment. A 100 percent 
evaluation was assignable when the attitudes of all contacts 
except the most imitate were so adversely affected as to 
result in virtual isolation in the community with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior. There 
must be a demonstrable inability to obtain or retain 
employment. See 38 C.F.R. § 4. 130.

Review of the record reveals that the veteran has frequent 
episodes of anxiety and also suffers from varying degrees of 
depression.  It is also apparent that the veteran has 
difficulty sleeping and he also experiences suicidal ideation 
as well as occasional episodes of auditory hallucinations.  
In addition, his judgment and insight have been reported to 
be impaired and the veteran experiences some degree of 
suicidal ideation.  His GAF scores have fluctuated markedly 
from a low of 35 to a high of 60 with the majority of these 
scores ranging from 50 to 55.  With resolution of all 
reasonable doubt in the veteran's favor, the Board believes 
that the veteran's psychiatric symptoms approximate a severe 
degree of social and industrial impairment, which therefore 
warrant a 70 percent schedular rating for his service 
connected psychiatric disability. However, the Board does not 
believe that the evidence in its entirety indicates that the 
veteran's symptoms are of such severity as to constitute 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Since that is the case, a 100 percent 
schedular rating is not warranted for the veteran's service 
connected psychiatric disability.  


ORDER

Entitlement to an evaluation of 70 percent for a psychiatric 
disability is granted, subject to laws and regulations 
governing payment of monetary benefits.  


REMAND

The veteran's service medical records indicate reatment for 
testicular pain.  In April 1970 the veteran was diagnosed 
with torsion of the testicle and underwent a bilateral 
orchioplexy.  The veteran received VA outpatient treatment in 
March 2002 for burning on micturation, pain and swelling in 
the right testicle.  An ultrasound of the testicles revealed 
an inhomogenous left testicle, a 0.8 x 0.9 centimeter cyst on 
the left epididymis, and varicosities.  The impression was 
inhomogenous left testicle without evidence of increased 
blood flow.  These findings were said to possibly represent 
an area of infarction or nonvascular lesion.  In July 2002 
the veteran underwent a surgical exploration of the testicles 
at a VA facility.  The findings included an atrophic left 
testicle, a detached left epididymis, and a normal right 
testicle.  The postoperative diagnosis was a detached left 
epididymis.  

In the Board's October 2003 Remand the RO was instructed to 
afford the veteran a genitourinary examination to determine 
if the veteran had any residuals of his inservice orchiopexy 
and to determine whether or not the left epididymal cyst and 
varicosities noted on the March 2002 ultrasound were 
residuals of the inservice bilateral orchiectomy.  

The veteran was afforded the requested VA genitourinary 
examination in March 2005, but it is apparent that the 
veteran's claims folder was not available for review by the 
examiner.  The examiner also failed to discusss the veteran's 
inservice testicular orchiopexy and whether he had any 
residuals from that procedure.  The physician also failed to 
indicate whether or not the left epididymal cyst and 
varicosities noted on the March 2002 ultrasound were 
residuals of the inservice bilateral orchiectomy.  Instead, 
the examiner discussed the relationship between the veteran's 
present complaints of scrotal pain and his July 2002 scrotal 
surgery.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms. See Stegall v. West, 11 Vet. App. 268, 271 
(1998). In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance." Id.

In view of the above, this case is REMANDED to the RO for the 
following actions:


1.	The claims folder should be submitted 
to the examiner who conducted the VA 
examination of March 21, 2005.  After 
a review of the claims folder, the 
examiner should submit an addendum to 
the March 2005 examination containing 
his medical opinion as to whether the 
veteran had any residuals of his 
inservice orchiopexy and his medical 
opinion as to whether or not the left 
epididymal cyst and varicosities noted 
on the March 2002 ultrasound were 
residuals of the inservice bilateral 
orchiopexy.  

2.	If the examiner who conducted the 
March 21, 2005 examination is not 
available, the veteran should be 
afforded a new genitourinary 
examination to assess the current 
severity of the service connected 
residuals of bilateral orchiopexy and 
to provide the medical opinions 
requested in the previous paragraph. 
The claims folder must be provided to 
the examiner for review, and the 
examiner should acknowledge such 
review.  

3.	Then, the RO should re-adjudicate the 
claim for an increased rating 
residuals of bilateral orchiopexy and 
the issue of entitlement to a TDIU.  
If the benefits sought remain denied, 
the RO should issue a supplemental 
statement of the case. The case should 
then be returned to this Board for 
further appellate consideration, if 
otherwise appropriate. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


